589 F.2d 1370
79-1 USTC  P 9351
UNITED CALIFORNIA BANK and Lillian Disney Truyens,Co-Executors of the Estates of Walter E. Disney,Plaintiffs-Appellees,v.UNITED STATES of America, Defendant-Appellant.
No. 75-1616.
United States Court of Appeals,Ninth Circuit.
Jan. 26, 1979.

Dennis M. Donohue (argued), of Dept. of Justice, Washington, D. C., for defendant-appellant.
Ronald E. Gother (argued), Los Angeles, Cal., for plaintiff-appellee.
Before WALLACE, SNEED and KENNEDY, Circuit Judges.


1
This case has been remanded to us by the Supreme Court, 99 S.Ct. 476, for further proceedings in conformity with its opinion.


2
We remand to the District Court for the Central District of California to compute the refund and interest to which the taxpayer is entitled and to enter judgment therefor all in a manner in conformity with the Supreme Court's opinion.